DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Species E figures 12-16 in the reply filed on August 30, 2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to either a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 August 2021. Claims drawn to non-elected invention and/or species were canceled by Applicant.

Information Disclosure Statement
Some references have been struck through on one of the information disclosure statements filed 9 January 2020, for the same or similar reasons raised in the parent application. Multiple misspellings have been corrected on the document itself, but in the case where the Examiner could not understand the relevancy, the references were struck through. Additionally, reference to Willcox et al. is struck through for repetition.

Drawings
The drawings are objected to because Figures 1-73 are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction. 
Additionally, multiple reference numerals appear to move around the figures of the elected embodiment (the fifth embodiment, element 510, in Figs. 12-16). In Fig. 12 for example, element 520 is noted in the specification as directed to a front opening, while the arrow seems to stop at the edge/side. 
Lastly, several elements are discussed in the specification, but are not included in the drawings. For example, “top surface 560,” “front surface 562,” and “rear surface 564,” in paragraph [0137] of the USPGPub, “one or more electrical heating elements 542” in [0140], and “one or more sides 572” in [0142]. This is not to be considered an all-inclusive list, and the specification should be reviewed accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification, including, for example, “top surface 560,” “front surface 562,” and “rear surface 564,” in paragraph [0137] of the USPGPub, “one or more electrical heating elements 542” in [0140], and “one or more sides 572” in [0142]. Also, [0142] notes “New trap portion 514 has fresh adhesive coating inside surfaces 530, housing 524 has a clean rear surface 538, through which the light is transmitted into trap portion 514, and the transparent or translucent material of trap portion 514 has not been degraded by prolonged exposure to UV light from LEDs 536…” - however, “clean” does not really fit in the context of light transmission. Was --clear-- the intention of this phrase, in order for the ‘window’ to allow light through? 
This is not to be considered an all-inclusive list, and the specification should be reviewed accordingly. Appropriate correction is required.

 Claim Objections
Claims 22 & 24 are objected to because of the following informalities: each claim should be amended to avoid an ambiguous interpretation by including a Markush grouping, for example: --wherein the lighting element comprises one or more of the following: a light emitting diode (LED) and an incandescent light bulb.--. Another Markush clause being --at least one of--. Phrasing the claim limitation in this manner allows for the claim to be interpreted as requiring an LED, multiple LEDs, an incandescent bulb, multiple incandescent bulbs, an LED and an incandescent bulb, multiple LEDs and an incandescent bulb, multiple LEDs and multiple incandescent bulbs, or an LED and multiple incandescent bulbs, all of which would be understood by one of ordinary skill in the art as supported by [0140 & 153] of the instant specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 further limits claim 22 which does not require the light source to be or include LEDs, due to the alternative claim construction. Thus, it is unclear what the metes and bounds of the claim limitations of claims 23-24 are, since the root claim (claim 22) does not support the requirement, and further limitation, of an LED light source. The prior art rejection below is as best understood, and structured pursuant to compact prosecution.It is suggested to change the dependency of claim 23 to claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 27, 30, & 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Emerson, Jr. (US 3023539), hereinafter referred to as “Emerson.”
For Claim 21, Emerson discloses an insect trap (the device as illustrated in Figures 1 & 2, as supported by the title and disclosure), comprising: 
an inner sleeve (receptacle 24 made of blank 31) with a grasping tab (46) for removing the inner sleeve as discussed in Column 2, lines 15-44), wherein the inner sleeve comprises an inside surface coated with an adhesive configured to adhere to an insect (adhesive coating 56); and 
an outer sleeve (the frame structure 10) comprising a top opening to receive the inner sleeve (wherein both the opening in the top of the box 10 receives the receptacle 24 on top, and the trackway bracket 23 at the top of the device receive the receptacle, meeting the claim limitation), a lighting element (26, 27), and a mounting portion (28, 29, and the hole through which the lighting element 26/27 is received into the sidewall of the device 10), wherein the lighting element is configured to provide light to the inner sleeve (per the window at the top of the device 10) and the mounting portion* is configured to communicate with and receive power from a power source (via plug 29); 

*note that, in light of the instant specification [0140] and dependent claim 26, the “mounting portion,” under broadest reasonable interpretation, is not required to mount the device to another structure, but merely to house a set of batteries or connect to the power source. 
For Claim 22, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the lighting element comprises one or more light emitting diodes (LEDs), incandescent light bulbs (to meet the claimed limitation, only one incandescent bulb must be disclosed; as reasonably gleaned by the disclosure of Emerson, Fig. 1 apparently discloses an incandescent light source, considered “conventional” at the time the invention was filed. It is further noted that Merriam-Webster and Google both define incandescent bulbs as conventional light sources. See “Mounted through one end of the frame structure 10 is a conventional electric light socket 26, having a bulb 27,” Col. 2, lines 9-11), or combinations thereof.
For Claim 27, Emerson discloses the trap of claim 21, and Emerson further teaches wherein the adhesive is translucent or transparent (in the intended function of the device, the adhesive 56, included over window 53 must at least let some light through, since the window 53 matches up with the top opening of the frame 10 to let light act as a light source; thus, the adhesive must at least be translucent).
For Claim 30, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the inner sleeve further comprises an insect attractant (“a sweetener for ants” Col. 3, lines 5-10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In an alternative rejection of claim 22, claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of Burrows et al. (US 6108965), hereinafter referred to as “Burrows.”
For Claims 22-23, Emerson discloses the trap of claim 21.
Note that this requires an alternative interpretation of claim 21, requiring LEDs as the light source.
Emerson is silent to wherein the lighting element comprises one or more LEDs.
Burrows, like prior art above, teaches an insect trap (title), and further discusses that incandescent and LED light sources are equivalent structures known in the art (Column 3, lines 56-60). Therefore, because these two light sources were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute one or more LEDs as taught by Burrows for the incandescent light source of Emerson, in order for the invention to require less space, less power, and produce less heat, all well-known advantages of LEDs as a light source.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of Norwood (US 20060237439).
For Claim 25, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the mounting portion of the outer sleeve further comprises conductive prongs (29) and circuitry comprising electronic circuitry to receive current from the conductive prongs (as in a conventional electric light socket 26), when inserted into an electrical wall socket (in normal use).
Emerson is silent to an electronic circuit board. 
Norwood, like prior art above, teaches a base portion (10, Fig. 3) with a light (7) mounted to a circuit board (21, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the light of Emerson with the supporting circuit board as taught by Norwood, in order to reduce the power consumption of the device without giving up the intensity of the light, and to be able to incorporate more functions in less space, as is well known in the art, and as discussed in [0015, Norwood].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of Norwood and Brown et al. (US 20070124987), hereinafter referred to as “Brown.”
For Claim 26, Emerson discloses the trap of claim 21, and Emerson further discloses wherein the mounting portion of the outer sleeve further comprises a circuitry configured to receive power.
Emerson is silent to a circuit board from one or more batteries mounted in the mounting portion of the outer sleeve.
Norwood, like prior art above, teaches a base portion (10, Fig. 3) with a light (7) mounted to a circuit board (21, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the light of Emerson with the supporting circuit board as taught by Norwood, in order to reduce the power consumption of the device without giving up the intensity of the light, and to be able to incorporate more functions in less space, as is well known in the art, and as discussed in [0015, Norwood].
Brown, like prior art above, teaches an insect trap with a light source (title, disclosure), and further discusses that batteries is an equivalent power source to a plug in [0033-34], known in the art. 
Therefore, because these two power sources were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute batteries and the supporting circuitry as taught by Brown for the plug 29 of Emerson.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of Lang et al. (US 20090223115), hereinafter referred to as “Lang.”
For Claim 28, Emerson discloses the trap of claim 21, and Emerson further teaches wherein the inner sleeve comprises translucent or transparent plastic (“This enlarged outer panel 52 contains a window 53, which may be made of a flexible sheet of any suitable transparent and/or translucent material, as for example, cellophane or other suitable inexpensive plastic material,” Col. 2, lines 51-55).
Emerson is silent to the inner sleeve being thermoformed.
This is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
Lang, like prior art above, teaches an insect trap (title, disclosure), further comprising thermoformed plastic as an alternative, equivalent structure well-known in the art [0118].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the blank 31 of Emerson by making it via thermoforming as taught by Lang, in order to provide a device without corners for insects to escape the adhesive, for example.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson.
For Claim 29, Emerson discloses the trap of claim 21.

However, in the intended function of the device, the adhesive 56, included over window 53, must at least let some light through, since the window 53 matches up with the top opening of the frame 10 to let light act as a light source.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose material which allow more than 60% of light through the blank 31, in order to better utilize the light source for more than one function (lighting the room, and attracting insects), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of Holmes (US 20030079398).
For Claim 32, Emerson discloses the trap of claim 21.
Emerson is silent to wherein the outer sleeve comprises a bottom surface that is concave.
Holmes, like prior art above, teaches an insect trap (title, disclosure), further comprising a base with a concave surface (20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the base surface of Emerson with a concave shape as taught by Holmes, in order to provide not only one of many well-known shapes in the art, but also in order for the device to be stable on different shaped surfaces or to fit different aesthetics. Such a modification would have been further obvious since a change in form or shape is .

Claims 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson in view of Eilersen (US 7856752).
For Claim 33, Emerson discloses the trap of claim 21, and Emerson discloses than the inner sleeve is smaller than the outer sleeve, in order to fit into trackway 23, clearly shown in Fig. 1.
Emerson is silent to the overall dimensions of the inner sleeve, including wherein the inner sleeve is 20mm to 600mm wide, 20mm to 600mm high, and 5mm to 150mm deep.
Eilersen, like prior art above, teaches an insect trap housing (title, disclosure) with the following dimensions: 12 inches (304 mm, meeting the 20-600 mm range), 2 inches (51 mm, meeting the 20-150 mm range), and 4.5 inches (114 mm, meeting the 5-150 mm range).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dimensions of the inner sleeve of Emerson to be 20mm to 600mm wide, 20mm to 150mm high, and 5mm to 150mm deep as taught by Eilersen, but slightly smaller than the dimensions of the outer sleeve (noted in the rejection of claim 34 below) in order to provide a device which has large enough dimensions to be effective in insect capture (depending on the targeted insect size), but small enough to not overwhelm a room, for example. 
	For Claim 34, Emerson discloses the trap of claim 21.
Emerson is silent to the overall dimensions of the outer sleeve, including wherein the outer sleeve is 20mm to 600mm wide, 10mm to 150mm high, and 10mm to 150mm deep.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dimensions of the outer sleeve of Emerson to be 20mm to 600mm wide, 10mm to 150mm high, and 10mm to 150mm deep as taught by Eilersen, in order to provide a device which has large enough dimensions to be effective in insect capture (depending on the targeted insect size), but small enough to not overwhelm a room, for example.  
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tully et al. (US 20040016173), Demarest et al. (US 5722199), 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643